 

Exhibit 10.1

 

IDEANOMICS, INC.

 

AMENDMENT NO. 9 TO

CONVERTIBLE PROMISSORY NOTE

 

This AMENDMENT NO. 9 TO CONVERTIBLE PROMISSORY NOTE (the “Amendment”), effective
as of May 9, 2020 (the “Effective Date”), is by and among IDEANOMICS, INC., a
Nevada corporation (the “Company”), and SHANE MCMAHON (the “Payee”).

 

WHEREAS, the Company and the Payee are parties to that certain Convertible
Promissory Note of the Company, dated as of May 10, 2012, as amended as of May
18, 2012, as of October 19, 2012, as of May 10, 2013, as of January 31,2014, as
of December 30, 2014, as of December 31, 2016, as of November 9, 2017 and as of
May 7, 2019 in principal amount of $3,000,000.00 (the “Note”); and

 

WHEREAS, the Company and the Payee desire to amend the Note as provided herein;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.

Effective as of the Effective Date, Section 2(a) of the Note shall be deleted in
its entirety and,

in lieu thereof, the following new Section 2(a) is inserted:

 

Payments. Unless earlier converted into Common Stock at a conversion price of
$1.50 per share, the Principal Amount and all accrued interest on this Note
shall be due and payable to Payee by wire transfer of immediately available
Funds upon written demand by the Payee at any time following the date hereof
through December 31, 2022 (the “Maturity Date”)

 

2.

Except as expressly amended by this Amendment, the terms and conditions of the
Note are hereby confirmed and

shall remain in full force and effect without impairment or modification.

 

3.

This Amendment shall be governed by and construed in accordance with the laws of
the State of New York without

giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdiction)

that would cause the application of the laws of any jurisdiction other than the
State of New York.

 

4.

This Amendment may be executed electronically via email or facsimile and in two
or more counterparts, each of which shall be

deemed an original, but all of which together shall constitute one and the same
instrument.

 

[Remainder of Page Intentionally Left Blank]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the day and year first above written.

 

  IDEANOMICS, INC.         By:       Name: Alf Poor     Title: Chief Executive
Officer

 

[Signature Page to Shane McMahon Promissory Note Amendment]

 

 



  SHANE MCMAHON           Shane McMahon

 

[Signature Page to Shane McMahon Promissory Note Amendment]

 

 



